     Case 1:20-mi-00042-JPB Document 9 Filed 06/08/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

In Re Application of IFINEX INC.,
for the Issuance of a Subpoena for the
Taking of a Deposition and the             MISC. ACTION FILE
Production of Documents for use in a
Foreign Proceeding Pursuant to             No. 1:20-mi-00042-JPB-AJB
28 U.S.C. § 1782.

                                    ORDER

       Before the Court is an ex parte petition for assistance in aid of a foreign

proceeding, filed pursuant to 28 U.S.C. § 1782 by applicant iFinex Inc.

(“Applicant”). [Doc. 1]. Upon a review of the record, the Court DENIES the

petition.

I.     Background

       In support of its petition, Applicant proffers a declaration of its Chief

Financial Officer, Giancarlo Devasini, in which Mr. Devasini explains that

Applicant is incorporated in the British Virgin Islands and operates a global virtual

currency platform under the brand name of Bitfinex, through www.bitfinex.com.

[Doc. 1-1 ¶¶ 1, 2]. He states that in 2014, Applicant entered into an agreement with

a third-party payment processor doing business as “Crypto Capital” and that in

early 2017, Applicant began using Crypto Capital to accept, hold, and transfer
   Case 1:20-mi-00042-JPB Document 9 Filed 06/08/20 Page 2 of 9




money deposits of Bitfinex customers who sought to trade in virtual currency.

[Id. ¶¶ 3-10]. He asserts that Crypto Capital’s agreement with Applicant was made

by one of Crypto Capital’s principals—an individual who identified himself to

Mr. Devasini as Oz Joseph. [Id. ¶ 11]. Mr. Devasini also indicates that Mr. Joseph

was his primary contact with Crypto Capital. [Id.].

      Mr. Devasini states that although Applicant’s relationship with Crypto

Capital generally operated well, Applicant learned from news reports in or about

March or April 2018 that Crypto Capital funds had been seized by authorities in

Poland as part of an investigation into potential money-laundering. [Id. ¶ 13]. He

says that Mr. Joseph acknowledged to him at the time that Crypto Capital’s Polish

bank accounts had been frozen but that Mr. Joseph claimed that none of Applicant’s

funds had been affected. [Id.].

      Mr. Devasini avers that around that same time, from approximately April to

June 2018, Crypto Capital used a Citibank bank account ending in -9503 to accept

deposits from Bitfinex customers. [Id. ¶ 22]. He states that the account was held

in the name of Global Trading Solutions, LLC, which was similar to the name of

the entity that then owned Crypto Capital (Global Trade Solutions AG). [Id.].

      Mr. Devasini testifies that in or around late August 2018, Mr. Joseph began

representing to Mr. Devasini that approximately $500 million of Bitfinex funds in

                                      2
    Case 1:20-mi-00042-JPB Document 9 Filed 06/08/20 Page 3 of 9




both Poland and Portugal were being “held up” by regulators in both countries, that

Crypto Capital was working diligently with local authorities to secure their release,

and that the funds were on the verge of being released. [Id. ¶ 14]. Mr. Devasini

states that in response to increasing pressure from Applicant and its attorneys for

specific information concerning the banking accounts that purportedly had been

frozen, Mr. Joseph represented in the latter part of 2018 that approximately

$355,000,000 of Applicant’s funds were being held in various currencies on deposit

in accounts at Bank Spoldzielczy in Skierniewice, Poland, and approximately

$218,000,000 of Applicant’s funds were being held in various currencies in

accounts at three separate Portuguese banks: Banco Português de Investimento

(“Banco BPI”), Bankinter, S.A. (“Banco BIC”), and Caixa Geral de Depositos SA.

[Id. ¶¶ 15-16]. Mr. Devasini also avers that in or around December 2018, Applicant

learned that Global Trading Solutions, LLC, is wholly owned by an individual

named Reginald Dennis Fowler, whose involvement had not previously been

disclosed, [id. ¶ 23], and that in 2019, Mr. Devasini learned that Mr. Joseph’s last

name was actually Yosef, [id. ¶ 11].

      As to the funds held in Polish banks, Mr. Devasini testifies that Applicant

has been able to confirm that the National Prosecutor’s Office in Poland seized

certain funds held by Crypto Capital in Bank Spoldzielczy; that Applicant filed a

                                       3
    Case 1:20-mi-00042-JPB Document 9 Filed 06/08/20 Page 4 of 9




claim with the Prosecutor’s Office as an “Injured Party” seeking to recover funds

that Crypto Capital held in Poland on its behalf; that Applicant filed a civil claim

against an Polish entity affiliated with Crypto Capital that was the authorized holder

of the accounts at issue located in Poland; and that Applicant additionally filed two

criminal notifications against the representatives of the Polish entity affiliated with

Crypto Capital concerning fraud and appropriation. [Id. ¶ 17]. With respect to the

funds held in the Portuguese banks, Mr. Devasini testifies that Applicant filed an

application for a protective order with the Court of Cascais in the Judicial Court of

Western Lisbon against “Global Trade” and two other related companies

(Eligibility Criterion and MOGW) to prevent the dissipation of funds held with

Caixa Geral de Depósitos, Banco BPI and Banco BIC, and that it also filed a

separate application for protective order against the principals of those companies

and intends to initiate a lawsuit for recovery of the funds. [Id. ¶ 18]. Mr. Devasini

additionally testifies that Applicant also learned that Crypto Capital maintained

accounts with HSBC Bank PLC (“HSBC UK”) in the United Kingdom and that it

anticipates bringing a lawsuit in the United Kingdom in order to recover the funds.

[Id. ¶ 19].

       Mr. Devasini avers that based on his communications with Mr. Yosef and to

the best of Applicant’s understanding of the limited banking records Mr. Yosef has

                                        4
    Case 1:20-mi-00042-JPB Document 9 Filed 06/08/20 Page 5 of 9




provided, Crypto Capital did not simply receive customer deposits into its various

banking accounts and maintain those deposits with the initial bank receiving those

funds, but instead it transferred funds between and among various banks, including

banks in Europe and the United States. [Id. ¶ 20]. Mr. Devasini alleges that

Applicant has information that in the U.S. alone, Crypto Capital used accounts held

at SunTrust, Bank of America, Bank of Colorado, Citibank, Enterprise Bank &

Trust, HSBC, Stearns Bank, Wells Fargo, TD Bank, and US Bank. [Id.].

      Mr. Devasini contends that in order for Applicant to demonstrate its

ownership of and entitlement to the various funds held in Poland, Portugal, and the

United Kingdom, it must be able to trace the funds deposited by its customers

through fund transfers among the various banking accounts operated or used by

Crypto Capital. [Id. ¶ 21]. Applicant therefore brings this application for the

issuance of a subpoena for the taking of a deposition and production of documents

for use in a foreign proceeding, by which it requests the Court to enter an order

allowing it to take the deposition of SunTrust Bank (“SunTrust”) and to obtain

certain documents. [Doc. 1]. Mr. Devasini asserts that SunTrust’s corporate

headquarters is located in this district at 303 Peachtree Street, Northeast, Atlanta,

Georgia 30308. [Doc. 1-1 ¶ 25].



                                       5
      Case 1:20-mi-00042-JPB Document 9 Filed 06/08/20 Page 6 of 9




II.     Law

        Chapter 28 of the United States Code, section 1782, authorizes this Court to

order the production of evidence for use by a foreign tribunal. 28 U.S.C. § 1782.

Notably, the legislative history of 28 U.S.C. § 1782 reveals it was drafted to assist

foreign tribunals in resolving foreign disputes, and Congress intended to

“strengthen the power of district courts to respond to requests for international

assistance.” In re Clerici, 481 F.3d 1324, 1331 (11th Cir. 2007) (citation omitted).

Pursuant to § 1782(a), the undersigned has authority to grant a request for judicial

assistance when the following requirements are met:

        (1) the request must be made by a foreign or international tribunal, or
        by any interested person; (2) the request must seek evidence, whether
        it be the testimony or statement of a person or the production of a
        document or other thing; (3) the evidence must be for use in a
        proceeding in a foreign or international tribunal; and (4) the person
        from whom discovery is sought must reside or be found in the district
        of the district court ruling on the application for assistance.

In re Clerici, 481 F.3d at 1331-32 (internal citations omitted). Section 1782 is

designed to support claims initiated by a private party in a foreign tribunal even

when said proceedings are contemplated but have not yet commenced. See Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 259 (11th Cir. 2004).

        Even when the statutory requirements of § 1782 have been satisfied, the

Court is not required to allow the discovery. Instead, the Court must consider

                                         6
       Case 1:20-mi-00042-JPB Document 9 Filed 06/08/20 Page 7 of 9




several additional factors and exercise its discretion as to whether to permit the

discovery. In re Clerici, 481 F.3d at 1334. The required factors include:

         (1) whether the person from whom discovery is sought is a participant
         in the foreign proceeding, because the need for § 1782(a) aid generally
         is not as apparent as it ordinarily is when evidence is sought from a
         nonparticipant; (2) the nature of the foreign tribunal, the character of
         the proceedings underway abroad, and the receptivity of the foreign
         government or the court or agency abroad to U.S. federal-court
         judicial assistance; (3) whether the § 1782(a) request conceals an
         attempt to circumvent foreign proof-gathering restrictions or other
         policies of a foreign country or the United States; and (4) whether the
         request is otherwise unduly intrusive or burdensome.

Id. (internal quotations omitted) (quoting Intel, 542 U.S. at 264-65).

III.     Analysis

         The Court finds that the requirements of § 1782 have not been met. First,

Applicant has not shown that “the person from whom discovery is sought” resides

or is found in this district. While Mr. Devasini has testified that SunTrust corporate

headquarters are located in this district, he has not established that his testimony is

based on personal knowledge. [See Doc. 1-1 ¶ 25]. Indeed, the Court’s own

research indicates that SunTrust Bank merged with Branch Banking and Trust

Company in December 2019 and that the resulting entity, Truist Bank, is




                                          7
    Case 1:20-mi-00042-JPB Document 9 Filed 06/08/20 Page 8 of 9




headquartered in Charlotte, North Carolina. It therefore appears that Applicant has

filed its petition in the wrong district.

       Even if Applicant had shown that SunTrust Bank still exists and is

headquartered or otherwise “resides” or “is found” in this district, the petition

would still be due to be denied, as the proposed subpoena is addressed not to

SunTrust     Bank     (or   Truist    Bank)     but   instead   to   Citibank,   N.A.

[Doc. 1-2 at 4, ¶¶ AA].

       Applicant also has supplied no evidence indicating that the majority of the

documents sought are in any way related to the foreign proceedings described by

Mr. Devasini: the proposed subpoena demands records and communications

pertaining to SunTrust Bank account numbers 209364251 and 810455498, Crypto

Capital Corp.,1 Diana Fletcher, Trent Dennis Fowler, G.T.S. Resources Limited,

Katsuyohi Iwanaga, Ivan Manuel Molina Lee, Rondell “Rohn” Clyde Monroe,

NLE Consulting Group, Ravid Yosef, Spiral Global Development Limited, David

Anthony Stafford, and TCA Investment Bancorp & Trust Company, but there is no

mention in Mr. Devasini’s declaration of any of these people or entities. [Compare




       1
           Mr. Devasini refers to “Crypto Capital” but not to an entity by the
name of “Crypto Capital Corp.” [See generally Doc. 1-1].
                                            8
      Case 1:20-mi-00042-JPB Document 9 Filed 06/08/20 Page 9 of 9




Doc. 1-1 with Doc. 1-2]. Consequently, there is no proof that much of the evidence

sought is relevant to the foreign proceedings.

        Additionally, while Applicant states in its proposed subpoena that “[t]he

relevant time for purposes of this Subpoena is from November 1, 2016, through the

present,” [Doc. 1-2 at 5, ¶ II], the subpoena does not make clear that the requests

for production are limited to that time period, [see id. at 6-8]. Thus, even if the

requests were filed in the proper district, were addressed to the proper respondent,

and were shown to pertain to the foreign proceedings at issue, the requests appear

to be unduly intrusive and burdensome.

IV.     Conclusion

        For the reasons set forth above, the Court DENIES the ex parte petition for

assistance in aid of a foreign proceeding. [Doc. 1]. If no further matters are

submitted to the Court in this action within thirty (30) days of the date of this Order,

the Clerk is DIRECTED to terminate the reference to the undersigned Magistrate

Judge and close this case.

        IT IS SO ORDERED AND DIRECTED, this the 8th day of June, 2020.
